Citation Nr: 0525529	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, evaluated as 20 percent disabling before July 
15, 2003 and as 50 percent disabling from July 15, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1951 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2005.  A transcript of that hearing has 
been associated with the claims folder. 

The Board notes that the veteran also disagreed with the 
disposition of two other issued addressed in the July 2002 
rating decision.  However, the May 2003 substantive appeal 
specifically indicated that the veteran wished to appeal only 
the issue of an increased disability rating for bilateral 
hearing loss.  See 38 C.F.R. § 20.202 (substantive appeal 
must be specific as to issue for which the appeal is being 
perfected).  In addition, during the Travel Board hearing, 
the veteran clarified that the sole issue on appeal was the 
claim for an increased rating for hearing loss.  Therefore, 
the only issue before the Board is as stated above.  

During the Board hearing, the veteran appeared to raise the 
issues of service connection for vertigo as secondary to his 
service-connected bilateral hearing loss and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  These matters are 
referred to the RO for the appropriate action.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Before July 15, 2003, the veteran has Level XI hearing 
loss in the right ear and Level II hearing loss in the left 
ear; as of July 15, 2003, he has Level XI hearing loss in the 
right ear and Level VI hearing loss in the left ear.  

3.  As of March 2005, the veteran has Level XI hearing loss 
in the right ear and Level VII hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for a current 60 percent disability rating for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores, resulted in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  If there is an exceptional pattern of hearing 
loss, the disability can be rated based solely on the 
puretone threshold average, if doing so results in a higher 
Roman numeral.  38 C.F.R. § 4.86, Table VIa.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The veteran's bilateral hearing loss is evaluated as 20 
percent disabling before July 15, 2003 and as 50 percent 
disabling as of July 15, 2003.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

In this case, the results of the September 2000 VA audiology 
examination reflect a puretone threshold average of 105 
decibels and speech discrimination score of zero percent for 
the right ear and a puretone threshold average of 64 decibels 
and a speech recognition score of 88 percent for the left 
ear.  Applying this information to Table VI yields a Roman 
numeral value of XI for the right ear, which is the maximum 
available level of hearing loss, and III for the left ear.  
The Board notes that the value for the right ear does not 
change when using only the puretone threshold average in 
Table VIa.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 20 
percent disabling.

The results of the July 2003 VA audiology examination reflect 
a puretone threshold average of 105 decibels and speech 
discrimination score of zero percent for the right ear and a 
puretone threshold average of 69 decibels and a speech 
recognition score of 70 percent for the left ear.  Applying 
this information to Table VI yields a Roman numeral value of 
XI for the right ear and VI for the left ear.  Again, 
applying Table VIa results in no change for the level of 
right ear hearing loss.  Applying these values to Table VII, 
the Board finds that the veteran's hearing loss is evaluated 
as 50 percent disabling.

Based on this information, the Board finds no basis to amend 
the disability ratings assigned by the RO.  38 C.F.R. §§ 4.3, 
4.7.  

However, during the May 2005 Travel Board hearing, the 
veteran submitted (and waived RO consideration of) the report 
of a March 2005 VA outpatient audiology evaluation.  The 
Board notes that the evaluation appears sufficient for rating 
purposes.  See 38 C.F.R. § 4.85(a).  The results of that 
assessment reflect no response in the right ear to 
audiometric testing or speech discrimination testing.  For 
the left ear, the puretone threshold average was 86 decibels 
and the speech recognition score was 70 percent.  Applying 
this information to Table VI yields a Roman numeral value of 
VII for the left ear.  The Board will continue to assign the 
maximum Roman numeral value of XI for the right ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is evaluated as 60 percent disabling.  
Accordingly, the Board finds that evidence supports a 60 
percent disability rating for bilateral hearing loss.  
38 C.F.R. § 4.3.  See Lendenmann, supra.  To that extent, the 
appeal is granted.  

VCAA

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letter dated in May 
2001, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  38 U.S.C.A. § 5103(a).  

The Board observes that the RO provided this VCAA notice 
before the July 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board acknowledges that the VCAA letter did not specifically 
ask the veteran to provide any evidence in his possession 
that pertains to the claim. Id. at 120-21.  However, the 
Board is satisfied that the VCAA letter, as well as the July 
2002 rating decision, April 2003 statement of the case, and 
July 2004 supplemental statement of the case otherwise fully 
notified the veteran of the need to give to VA any evidence 
pertaining to his claim.  Therefore, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO secured the 
veteran's VA medical records and relevant examinations.  The 
veteran provided some private medical records as well as 
additional VA records.  There is no indication or allegation 
that additional relevant evidence remains outstanding.  The 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  






	(CONTINUED ON NEXT PAGE)
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
60 percent disability rating for bilateral hearing loss is 
granted.    




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


